 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1164 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Mr. Boehner submitted the following resolution  
 
 
March 11, 2010 
By motion of the House, referred to the Committee on Standards of Official Conduct 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas, on March 8, 2010, Representative Eric Massa resigned from the House; 
Whereas numerous newspapers and other media organizations reported in the days before and after Mr. Massa’s resignation that the Committee on Standards of Official Conduct was investigating allegations that Mr. Massa sexually harassed members of his congressional staff; 
Whereas, on March 3, 2010, Majority Leader Hoyer’s office issued a statement saying, The week of Feburary 8th, a member of Rep. Massa’s staff brought to the attention of Mr. Hoyer’s staff allegations of misconduct that had been made against Mr. Massa. Mr. Hoyer’s staff immediately informed him of what they had been told; 
Whereas, on Thursday, March 4, Roll Call newspaper reported, Speaker Nancy Pelosi said she only learned Wednesday of misconduct allegations against freshman Rep. Eric Massa, though her staff had learned of it earlier and decided against briefing her. There had been a rumor, but just that, Pelosi told reporters at her weekly news conference. A one-, two-, three-person rumor that had been reported to Mr. Hoyer’s office and reported to my staff which they did not report to me because you know what? This is rumor city. There are rumors.; 
Whereas, on March 11, 2010, The Washington Post reported, House Speaker Nancy Pelosi’s office was notified in October by then-Rep. Eric Massa’s top aide [Joe Racalto] of concerns about the New York Democrat’s behavior; 
Whereas, on March 11, 2010, Politico newspaper reported, Democratic insiders say Pelosi’s office took no action after Racalto expressed his concerns about his then-boss in October; 
Whereas, on March 9, 2010, The Corning Leader newspaper reported, Hoyer said last week he told Massa to inform the House Ethics Committee of the charges within 48 hours. Steny Hoyer has never said a single word to me, never, not once, not a word, Massa said Sunday. This is a lie. It is a blatant false statement.; 
Whereas numerous confusing and conflicting media reports that House Democratic leaders knew about, and may have failed to handle appropriately, allegations that Rep. Massa was sexually harassing his own employees have raised serious and legitimate questions about what Speaker Pelosi as well as other Democratic leaders and their respective staffs were told, and what those individuals did with the information in their possession; 
Whereas the aforementioned media accounts have held the House up to public ridicule; 
Whereas the possibility that House Democratic leaders may have failed to immediately confront Rep. Massa about allegations of sexual harassment may have exposed employees and interns of Rep. Massa to continued harassment; 
Whereas clause one of Rule XXIII of the Rules of the House of Representatives, titled Code of Conduct , states A Member, Delegate, Resident Commission, officer, or employee of the House shall conduct himself at all times in a manner that shall reflect creditably on the House; and 
Whereas the Committee on Standards of Official Conduct is charged under House Rules with enforcing the Code of Conduct: Now, therefore, be it  
 
That— 
(1)the Committee on Standards of Official Conduct is directed to investigate fully, pursuant to clause 3(a)(2) of the House Rule XI, which House Democratic leaders and members of their respective staffs had knowledge prior to March 3, 2010, of the aforementioned allegations concerning Mr. Massa, and what actions each leader and staffer having any such knowledge took after learning of the allegations; 
(2)within ten days following adoption of this resolution, and pursuant to Committee on Standards of Official Conduct rule 19, the committee shall establish an Investigative Subcommittee in the aforementioned matter, or report to the House no later than the final day of that period the reasons for its failure to do so; 
(3)all members and staff are instructed to cooperate fully in the committee’s investigation and to preserve all records, electronic or otherwise, that may bear on the subject of this investigation; 
(4)the Chief Administrative Officer shall immediately take all steps necessary to secure and prevent the alteration or deletion of any e-mails, text messages, voicemails, and other electronic records resident on House equipment that have been sent or received by the Members and staff who are the subjects of the investigation authorized under this resolution until advised by the Committee on Standards of Official Conduct that it has no need of any portion of said records; and 
(5)the Committee shall issue a final report of its findings and recommendations in this matter no later than June 30, 2010. 
 
